Name: COMMISSION REGULATION (EC) No 1443/97 of 23 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 24. 7. 97 | EN | Official Journal of the European Communities No L 196/73 COMMISSION REGULATION (EC) No 1443/97 of 23 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 24 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1997. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 325, 14 . 12 . 1996, p. 5. 0 OJ No L 387, 31 . 12 . 1992, p. 1 . b) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 196/74 EN Official Journal of the European Communities 24 . 7. 97 ANNEX to the Commission Regulation of 23 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (') Standard import value 0709 90 77 052 57,5 999 57,5 0805 30 30 366 58,4 388 65,3 524 50,1 528 65,6 999 59,9 0806 10 40 052 158,8 512 118,8 600 237,6 624 165,9 999 170,3 0808 10 71 , 0808 10 73, 0808 10 79 388 85,4 400 66,6 508 72,6 512 56,1 524 72,0 528 68,1 800 154,7 804 79,2 999 81,8 0808 20 51 388 62,8 512 74,2 528 52,5 804 84,8 999 68,6 0809 10 40 052 155,5 064 99,2 999 127,3 0809 20 59 052 239,6 064 184,0 068 157,0 400 214,1 616 180,9 999 195,1 0809 40 30 064 96,9 999 96,9 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin'.